DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the amendments made to the claims regarding the “processor of the diagnostic apparatus”….”image processor of the ultrasound probe”, the previous Sato’522 reference has been withdrawn and a new rejection is set forth below.  
As previously mentioned during the interview, it is suggested that claim 1 language “signal data not processed by the image processor the ultrasound probe” be modified as it includes negative limitation.  Upon further review of the application specification, paragraph [0110] further outlines the steps involved in “diagnostic apparatus is capable of performing the further steps or stages that are necessary for completing the image data or ultrasound image ready for output on a screen or display…these steps or stages are those of the post processor 425 and of the image generating unit 427, which functions the probe does not need to perform…”.  This positively recites the need for the processor of the diagnostic apparatus to perform the further steps needed for completing the image output that the probe does not need to perform for power consumption.  Paragraphs [0136 and 0137] of the application specification also outline similar steps of “probe selecting one image processing operation based on the determined type of data from among a plurality of sequential image processing operations that are to be processed to generate a displayable ultrasound image…the diagnostic 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (20120071762) in view of Satoh et al. (20100191121) and further in view of Ohshima (8702611).  Sato discloses an ultrasound system with an ultrasound probe, method of operating an ultrasound probe, and computer program for this operation where the unit includes an ultrasound probe including a transducer array, a plurality of diagnostic apparatus bodies corresponding to the plurality of parts of the transducer array for transmitting ultrasonic waves and processing reception signals from the transducers [0009-0014], Sato teaches of the ultrasound probe to be connected to a plurality of diagnostic apparatus bodies where one of the diagnostic apparatus is selected from among the plurality [0015, 0033]. Sato therefore teaches of apparatus to include a first diagnostic apparatus unit and a second diagnostic apparatus unit and two diagnostic apparatus units are connected to a common ultrasound probe [0033]. The system therefore includes an ultrasound transmitting unit for transmitting ultrasound signal to or into an object and receiving a reflected signal from the object with the transmission/reception circuits [0034].  The system includes controller for determining type of data [0037, 0043], transmission data generating unit for generating transmission data [0064, 0067, 0068], and communication unit for transmitting the data to the diagnostic apparatus or the signal distributor (fig. 2). Sato also teaches that the first and second diagnostic apparatus units would not perform parallel to each other .  
Sato teaches of signal distributor connecting the first and second diagnostic apparatus units to the common ultrasound probe and includes wired connections but do not explicitly teach of the communication system as claimed. In a related field of endeavor Satoh et al. teach of ultrasound probe with ultrasound diagnostic apparatus combination with wireless transmission of signals from the probe to the diagnostic apparatus main body and the probe is connected to the apparatus based on probe ID (abstract). Satoh et al. teaches of control unit, transmission control unit, and communication control unit with wireless communication unit to transmit a type of data between the probe and the plurality of ultrasound diagnostic apparatus [0037, 0038].  Therefore, the diagnostic apparatus is arranged to process wireless communication [0050, 0051]. The system includes a storage unit for storing identifier information with respect to the plurality of diagnostic apparatus that are connected to the ultrasound probe and mapping the stored identifier onto a wireless communication method and the control unit acquires the identifier of the diagnostic apparatus as previously stated [0076, 0106, 0110, 0151, 0152].  Satoh et al. teach of controller configured to determine the type of processing based on the identifier of the apparatus or the combination of the probe with diagnostic apparatus where the  signal transmission and processing is based on the main body ID [0101] for reliable identification of the specific ultrasonic probe and diagnostic apparatus main body [0104, 0110].  The system also includes image processing units with respect to the diagnostic apparatus [0067].  Satoh et al. teach of 
	The previous references do not explicitly teach of partially processing the response signal data based on the type of data the diagnostic apparatus is configured to process such that a processor of the diagnostic apparatus is configured to process response signal data not processed by the image processor of the ultrasound probe.  In a similar field of endeavor Ohshima teaches of an ultrasound probe which performs transmission and reception of ultrasonic waves and to an ultrasound diagnostic apparatus that performs transmission and reception of ultrasonic waves to produce an ultrasound image.  Ohshima teaches of an ultrasound probe 1, an ultrasound diagnostic body 2 (co. 6 lines 1-5).  Ohshima teaches of a probe controller 11 to suppress power consumption of the probe 1 (col. 8 lines 13-24).  Ohshima explicitly teaches of the probe being operated intermittently (col. 14 lines 12-15).  Ohshima teaches of power consumption in the ultrasound probe leads to further processing by the processors of the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793